United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3334
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri
                                        *
Tydarryl Griffin, also known as         *
Bull,                                   *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: April 12, 2005
                                Filed: July 8, 2005
                                 ___________

Before COLLOTON, McMILLIAN and BENTON, Circuit Judges.
                         ___________

McMILLIAN, Circuit Judge.

      Tydarryl Griffin (defendant) appeals from a final judgment entered in the
United States District Court1 for the Eastern District of Missouri sentencing him to

      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
twenty-two months imprisonment upon revocation of his supervised release. United
States v. Griffin, No. 4:97CR75 (Sept. 17, 2004) (judgment in a criminal case). For
reversal, defendant argues that the revocation of his supervised release pursuant to
the United States Sentencing Guidelines (guidelines) violated his constitutional rights
under principles announced in Blakely v. Washington, 542 U.S. 296 (2004) (Blakely).
We affirm.

       Jurisdiction in the district court was proper based upon 18 U.S.C. § 3231.
Jurisdiction on appeal is proper based upon 28 U.S.C. § 1291. The notice of appeal
was timely filed pursuant to Fed. R. App. P. 4(b).

       In the underlying criminal action, defendant was sentenced on October 23,
1998, to seventy-two month imprisonment and five years supervised release for
possession of cocaine base with the intent to distribute. After completing his prison
term, defendant was arrested in February 2004, while on supervised release. He was
charged with, among other things, being a felon in possession of a weapon. The
government moved for revocation of defendant’s supervised release. Defendant
waived his right to a preliminary hearing on the motion. A sentencing hearing was
held on September 17, 2004. Defendant admitted that he had violated conditions of
his supervised release, including possessing a firearm and associating with a person
convicted of a felony without the permission of his probation officer. Defendant
agreed that he had committed a Grade B violation and that his criminal history
category was VI, resulting in a guidelines range of twenty-one to twenty-seven
months imprisonment. The district court sentenced defendant to twenty-two months
imprisonment. Defendant appealed.

       On appeal, defendant argues that the federal sentencing guidelines are
unconstitutional under principles announced in Blakely, and therefore his sentence
is also unconstitutional because it is derived from the guidelines. Defendant filed his
briefs on appeal before the Supreme Court’s decision in United States v. Booker, 125

                                         -2-
S. Ct. 738 (2005), which did apply the constitutional principles discussed in Blakely
to the federal sentencing guidelines.

       Defendant also concedes that the plain error standard applies because he did
not raise his constitutional challenge in the district court. In order to prevail under
the plain error standard, defendant must prove not only that a constitutional violation
has occurred, but also that the error has seriously affected the fairness, integrity or
public reputation of the judicial proceedings. United States v. Olano, 507 U.S. 725,
736 (1993).

       This court recently addressed a similar post-Blakely constitutional challenge
to a revocation of supervised release. In United States v. Coleman, 404 F.3d 1103,
1104 (2005) (per curiam) (Coleman), this court explained:

      Although the Supreme Court did hold the Sentencing Reform Act
      unconstitutional after appellant filed his brief, [Booker, 125 S. Ct. at
      764-65,] the Court did not discard the guidelines wholesale. Instead, it
      excised from the Sentencing Reform Act only those provisions that
      made application of the sentencing guidelines mandatory and thus were
      contrary to the sixth amendment. Id. at 764. Among the remaining
      provisions of the Sentencing Reform Act that the Court recognized as
      constitutionally valid was the supervised release statute, 18 U.S.C.
      § 3583.

       This court went on to observe in Coleman, 404 F.3d at 1104, that the advisory
sentencing guidelines scheme established in Booker is indistinguishable from that
which prevailed for supervised release revocations under § 3583 prior to Booker and
Blakely. “In such circumstances, § 3583 leaves to the discretion of the district judge
the decision to revoke a term of supervised release and impose imprisonment,
provided the judge takes into account the relevant considerations set out in 18 U.S.C.
§ 3553(a).” Coleman, 404 F.3d at 1104-05 (citing 18 U.S.C. § 3583(e)(3); U.S.S.G.
ch. 7, pt. A(1), A(2)(b), A(3)(a)). This court thus concluded in Coleman, 404 F.3d

                                         -3-
1105, that the defendant’s constitutional challenge failed. Likewise, in the present
case, defendant’s challenge to the constitutionality of the guidelines’ supervised
release provisions fails as a matter of law.

       Moreover, defendant admitted that he violated the conditions of his supervised
release and agreed to an applicable sentencing range consistent with the prison term
the district court imposed. The district court did not abuse its discretion, much less
commit an error that seriously affected the fairness, integrity, or public reputation of
the judicial proceedings.

      The judgment of the district court is affirmed.

                           _________________________




                                          -4-